Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 22, 2008                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  136796                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 136796
                                                                   COA: 278190
                                                                   Genesee CC: 06-017873-FH
  LAMAR BURTRELL WRIGHT,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 3, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 22, 2008                  _________________________________________
           0915                                                               Clerk